OFFICE   OF THE ATTORNEY GENERAL    OF TEXAS
                             AUSTIN
SROVERSELLERS
ATT~~~~~ GENERAL




   Eunoreb.laFomer Gsrrloon, Jr., Dfraator
              ar Tub110 SaZoty
   lB~artf!lent
   Camp Sabry
   huat.ltl
          9, Tsxem
   Deur 3l.r:

                                                         -mix fnobell
                                                           oertltioate


            Your reoent Fe                   inion of this
   departmentreadsas folio
                                        ehlole whloh




                                    oertlfiaate or




                       m %otor Vehiole' me~~8 every kind
                       v8n or propelled veh~loleno~ror here-

             Seotion 8b of Artiole 667sI, V. A. C. Y., relating
   to the registrationof vehlolea gr0viaaS  88  iollowa:
Honorable    Coiner Garrison,       Jr.,    pape 2



             ?:o    motor vehlole      Ehall      be reFlsteraa        and
       lioeneed whloh     has   a tote1 outAIde width, lnolw,-
       Ing, any load theseon,        of    more    thnn   ninety-air
       (913)lnoheo, * * *"
            Thus ft Is #eon that the true!: Involved here is
not a %otor rshiale’ within the neanlng 0r the LagIslatIve
definition    In the Vertirloate       o? Title hat*, beaauee It I5
not only InelIgIble      for registration     but Ita cqlatrstlon
Islpeolfloally     prohib:ted.      Tt  In olear thrt the Csrtffloate
Of Title Act only applies to mOtOr vehloler aa 4atIned there-
in and the operative      pro~irIon5 of tha not ode that term
throughout.     Provirrlon i8 iaede ror tha mrrrndor and osn-
cellatlon   of a oertfrZcets     of title   when a vehlolo loam
its oharaotar as a zaotor vahlole a6 therein defined. Art.
1436-1, Sec. 37, V. A. l?. 0. Also Sootion 60 of the warn@
Ar tic lelt8tos that :




          Se oonolude that the owner of tha over-width truok
inquired       Is not entftl6d
            ebout              to reoelve a oertiffaata    or
title for the rehlole though he might oporata ltfo   a limited
degree over the publio hi&ways under a speolal geralt.